Citation Nr: 1727493	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-11 451A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD), coronary artery disease (CAD), diabetes mellitus (DM), or esophageal varices disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  A June 2011 rating decision reconsidered the claim upon receipt of new and material evidence; the notice of disagreement followed that determination.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2015, the Board requested a medical advisory opinion in this matter from the Veterans Health Administration (VHA).  In March 2016 and September 2016, the case was remanded for additional development.


FINDING OF FACT

The Veteran's OSA was not manifested in service or for many years thereafter, and is not shown to be related to his service or to have been caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the VA regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the May 2015 hearing, the undersigned identified the issue and what was needed to substantiate the claim.  Thereafter, the Board arranged (by remand and VHA opinion request) for substantial further development of evidence .  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all service, and postservice (private and VA) treatment records he identified.  The AOJ arranged for VA examinations and medical opinions in July 2010, May 2011, April 2016, and September 2016.  A VHA medical advisory opinion was secured by the Board in November 2015.  The examination reports and opinions are found to (cumulatively) be adequate for rating purposes; they reflect familiarity with pertinent medical history; the examinations conducted include all necessary findings; and opinions offered are supported by citation to factual data and medical literature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The RO has complied substantially with the Board's September 2016 remand directives.  The Board is satisfied that VA has fulfilled its obligation with respect to its duty to assist.  The Veteran has not identified any evidence that remains outstanding; VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  To substantiate a claim of secondary service connection there must be evidence of (i) a current chronic disability for which service connection is sought; (ii) an already service-connected disability; and (iii) that the already service-connected disability (a) caused or (b) aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).
Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

The Veteran contends that his OSA is secondary to his service connected disabilities.  

The Veteran's STRs do not show a diagnosis of, or complaints pertaining to or treatment for OSA.  Sleep apnea was diagnosed in April 2010 following a sleep study conducted at a private medical facility.  

A June 2010 private physician's consultation report notes that the Veteran was recently found to have esophageal varices secondary to cirrhosis secondary to fatty liver disease.

Another June 2010 report of private medical consultation notes the Veteran has a diagnosis of sleep apnea and that there is "an increased association of sleep apnea and coronary artery disease".  It was noted that the Veteran's diagnosis of sleep apnea increased his risk for heart disease and ischemic heart disease, but that the Veteran's CAD pre-existed his diagnosis of OSA. 

On July 2010 VA examination the examiner opined based on experience and review of medical literature that "diabetes does not cause sleep apnea."  A May 2011 examiner opined that the Veteran's OSA was not due to CAD or DM because "there is no evidence in the cardiac or endocrine literature to support the claimed association of OSA with CAD and DM."  

At the May 2015 hearing before the undersigned, the Veteran testified that his treatment providers had attributed his OSA to his service-connected CAD.  A May 2015 letter from the Veteran's treating cardiologist referred to medical literature and trials "linking obstructive sleep apnea as a risk factor for coronary artery disease."  The physician went on to elaborate that "sleep apnea leads to hypertension which by itself is a risk factor for coronary disease."

In November 2015 a VA consulting expert (Medical Director of Sleep Medicine Services at a VA Medical Center) opined that it is likely that the appellant's OSA was neither caused by nor aggravated by his CAD or DM.  The consulting expert referenced medical literature that supported that OSA was associated with an increased risk of CAD, but not the opposite.  The consulting expert specifically cited to a Sleep Heart Health Study which supported the conclusion that OSA was associated with an increased risk of CAD.  The consulting expert also cited to studies that suggest that severe OSA increases the likelihood of developing DM.  The consulting expert further went on to discuss the etiology of OSA.  She indicated that anything that causes narrowing of the airways will promote collapse (e.g. excess fat deposition in the structure of the upper airway related to obesity, short jaw/mandible, etc.).

In a February 2016 written argument, the Veteran's then representative asserted that the Veteran's OSA is secondary to the Veteran's service-connected CAD, DM, PTSD, and/or esophageal varices.  

On April 2016 VA examination, the examiner opined that the Veteran's diagnosed OSA was less likely than not either caused or aggravated by his service-connected disabilities of CAD, DM, PTSD, and esophageal varices.  With respect to the claims seeking secondary service connection based on CAD and DM, the examiner cited to medical literature that indicated that OSA is a risk factor for development of CAD and DM (but not the reverse).  The examiner cited to medical literature that notes that although OSA was found to be a co-morbid condition in patients with PTSD, no causal relationship had been established.  

In a September 2016 VA medical opinion the provider opined that it was less likely than not that the Veteran's OSA was either caused or aggravated by weight gain attributable to his service-connected DM or his service-connected esophageal varices.  The examiner clarified that based on a review of the record the Veteran's DM was diagnosed in 1999, and OSA in 2010.  It was noted that the Veteran's records indicate a treatment of DM with Metformin, which is a drug known to promote weight loss or at least weight stabilization.  The examiner explained that DM in itself is less likely to cause weight gain, but weight gain is a known risk factor for diabetes.  The provider stated that although "untreated OSA with persistent nocturnal hypoxia may increase the risk for non-alcoholic fatty liver disease there is a lack of scientific evidence to indicate OSA is caused or aggravated by esophageal varices."

On October 2016 VA examination for PTSD sleep disturbances (difficulty falling or staying asleep or restless sleep), and chronic sleep impairment were noted to be symptoms of the Veteran's PTSD.

It is not in dispute that the Veteran has OSA.  OSA was diagnosed based on a sleep study in April 2010.  However, as such disability is not shown to have been manifest in service or clinically demonstrated prior to April 2010 (and the Veteran does not allege otherwise), direct service connection for the disability (on the basis that it was incurred or aggravated in service) is not warranted.  

The theory of entitlement proffered is primarily one of secondary service connection, i.e., that the Veteran's OSA was caused and/or aggravated by his service-connected PTSD, CAD, DM and/or esophageal varices.  Whether or not the OSA was indeed caused or aggravated by these disabilities is a complex medical question, beyond the realm of common knowledge and incapable of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
In February 2016 the Veteran's then representative submitted a statement with citation to medical research and presented it as evidence that "appellant's OSA is caused or aggravated by his service-connected for PTSD with chronic sleep impairment."  The VSO stated that "the referenced study supports this assertion in concluding that chronic stress from PTSD increases the likelihood of PTSD" (the Board assumes that the second PTSD in the preceding statement is a typographical  error, and the intent was to state "likelihood of OSA").  The Board finds that the cited reports constitute medical evidence that does not support the theory of entitlement presented.  The first (Obstructive Sleep Apnea Posttraumatic Stress Disorder Among OEF/OIF/OND) supports only that PTSD and OSA frequently exist as co-morbidities.  It presents hypotheses as to why that may be so, including speculation that PTSD related stress increases the likelihood for development of OSA, it does not identify a mechanism by which such would occur.  The Board observes that opinions that are speculative may not be afforded substantial probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The second report cited is from the Centers for Disease Control (CDC), and notes that sleep deprivation associated with OSA may be a causal factor for development of several chronic diseases.  However, it does not indicate that the inverse (the theory of entitlement proposed in this case) is a likelihood.  Consequently, the Board finds that the cited medical studies are not probative evidence supporting the Veteran's claim.

A June 2010 private physician's report notes that OSA creates an increased risk of CAD.  It also does not support that the inverse (argued here) is a probability.  It therefore also does not support the Veteran's secondary service connection theory of entitlement.  The Veteran has also presented a May 2015 private physician's letter with an opinion that is asserted to support the Veteran's secondary service connection theory of entitlement.  However, this opinion likewise states only that OSA is a risk factor for developing CAD, not the inverse as alleged.  It likewise provides no probative support for the Veteran's theory of entitlement. 

The only competent (medical) evidence of record in this matter that adequately address whether OSA may be caused or aggravated by the Veteran's service-connected disabilities (DM, CAD, PTSD, and esophageal varices) is found in the cumulative opinions by VA examiners/consulting providers which are against the Veteran's claim.  The July 2010 examiner's opinion that the Veteran's OSA was not due to DM indicates that a review of current medical literature found no support for that proposition that DM causes OSA.  Likewise, a May 2011 examiner indicated that there was no medical literature (pertaining cardiac or endocrine to systems) supporting the claimed association of OSA with CAD and DM.  A November 2015 VHA consulting expert found that the Veteran's OSA was neither caused nor aggravated by his CAD or DM.  This conclusion was based on a review of the record and cites to medical literature as well as a discussion of the etiology of OSA.  An April 2016 VA medical opinion indicates that CAD, DM, PTSD and esophageal varices did not cause or aggravate the Veteran's OSA and that a review of medical literature found none supporting the contrary.  [It indicates that there is support in medical literature for the inverse of the claimed nexus, i.e., that OSA increases the risk for DM and CAD.]  It also notes that while PTSD and OSA are frequently seen as co-morbidities, there is no literature supporting that there is a causal relationship.  Finally, the September 2016 examiner concluded that it was less likely than not that the Veteran's OSA was caused or aggravated by any weight gain attributable to DM, and that it was less likely than not that the Veteran's OSA was caused or aggravated by his service-connected esophageal varices, again referring to a lack of medical literature to support such relationship.  These opinions are cumulatively persuasive evidence against the Veteran's secondary service theory of entitlement to service connection for OSA.  The record includes no competent (medical) evidence to the contrary.

The Board notes the Veteran's representative's request for an independent medical expert opinion in this matter.  Such opinion is indicated when there is no adequate opinion on a critical medical question or where there is conflicting medical evidence that cannot be reconciled.  Here, the Board has found that the cumulative opinions by VA examinations/consulting providers adequately address the theory of entitlement presented.  The only medical evidence that conflicts with the opinions against the Veteran's claim is couched in speculative terms, and lacks probative value.  Hence, an independent medical expert opinion is not necessary.  

The record establishes that the current state of medical knowledge does not support the secondary service-connection theory of entitlement that has been presented.  In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim, and that the appeal in this matter must be denied.





ORDER

Service connection for obstructive sleep apnea, to include as secondary to the Veteran's service-connected disabilities, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


